Title: From Benjamin Franklin to Arthur Lee, 3 January 1779
From: Franklin, Benjamin
To: Lee, Arthur


Sir,
Passy, Jan. 3. 1779
I am certain that I have not the Papers you mention, having never since seen them, as I should have done in sorting and looking over my Papers occasionally, if they had been among them.
You know the Gentleman better than I do, and can therefore better judge whether a Meeting with him for the propos’d Purpose of making Peace may not be like some of the former, intended merely to give Countenance at this time to Change Ally-Reports, help the Stocks, and assist Government in making their new Loan, or their Friends in retailing their Subscriptions. When I have the honour of seeing you, we can talk more fully on the Subject. Perhaps it would be well, in case you write to day, to desire to know if he is or will be authoriz’d to make any Propositions. I am, with great Esteem, Sir, Your most obedient humble Servant
B Franklin
Honble Arthur Lee Esqr
 
Addressed: To / The honble. Arthur Lee Esqr / Chaillot
Endorsed: Jany. 3d. 1779
Notation: From Dr. Franklin
